DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 6/3/22 has been considered.

Response to Amendment
This Office Action is in response to the amendment filed 8/25/22. Claims 1, 3, 5, and 12 are amended. Claims 2, 6, and 7 are canceled. Claims 13-15 are added. Claims 1, 3-5, and 8-15 are pending and are rejected finally for the reasons provided below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 8-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Specifically, claims 1, 5, and 12 contain limitations to a thermal cut-out element constituted by a temperature fuse that senses a predetermined temperature indicating the battery is overheated to prevent occurrence of a safety-related accident due to the overheating of the battery cell, and this limitation is found to be nonenabled.
The claim limitation at issue requires several components that are not supported by the specification. The specification does not explain:
how the temperature fuse senses a predetermined temperature;
how the temperature fuse prevents occurrence of a safety-related accident due to overheating of the battery cell.
The examiner further finds that, in order to accomplish the limitation above, the skilled artisan would have to conduct an undue amount of experimentation.
Per MPEP 2164.01(a), the examiner finds that:
(A) the claims are not overly broad.
(B), (C), (E) the nature of the invention and state of the prior art are well established, in that there is a vast amount of prior art in technology and the function of batteries including battery management systems are fairly predictable.
(D) the level of skill in the art would allow for the skilled artisan to understand the intention of the limitation.
However,
(F) the amount of direction provided by the inventor is very low. In fact, the limitation at issue is only mentioned once in the specification, and the specification fails to explain how the temperature fuse senses a temperature, or how overheating of the battery is prevented.
(G) there are no working examples in the specification on how to accomplish the limitation.
(H) experimentation would need to be conducted to determine how to carry out steps a and b listed above. For example, since the specification does not include a detailed explanation of the structure of the thermal cut-out device, the skilled artisan would need to experiment in order to create a temperature fuse that senses a predetermined temperature, and then determine how to prevent the occurrence of the safety-related accident. Is a coolant deployed? Is the battery made to expel excess heat or gases? Is the charging or discharging of the battery stopped? The specification does not provide any guidance on these questions.

Further, claims 13-15 require limitations to the thermal cut-out element emitting a signal to prevent the occurrence of the safety-related accident. However, the specification does not explain how the thermal cut-out element generates a signal, nor how the signal prevents occurrence of an accident.
The examiner further finds that, in order to accomplish the limitation above, the skilled artisan would have to conduct an undue amount of experimentation.
Per MPEP 2164.01(a), the examiner finds that:
(A) the claims are not overly broad.
(B), (C), (E) the nature of the invention and state of the prior art are well established, in that there is a vast amount of prior art in technology and the function of batteries including battery management systems are fairly predictable.
(D) the level of skill in the art would allow for the skilled artisan to understand the intention of the limitation.
However,
(F) the amount of direction provided by the inventor is very low. In fact, the limitation at issue is only mentioned once in the specification, and the specification fails to explain how the thermal cut-out element transmits a signal, or how overheating of the battery is prevented.
(G) there are no working examples in the specification on how to accomplish the limitation.
(H) experimentation would need to be conducted to determine how to carry out all the limitation of claims 13-15. For example, since the specification does not include a detailed explanation of the structure of the thermal cut-out device, the skilled artisan would need to experiment in order to create the thermal cut-out device and then determine how to make the thermal cut-out device generate a signal. Next, the skilled artisan would need to experiment in order to determine how the generated signal would be received and by what component the signal would be received, and then determine how the component which receives the signal prevents overheating. Is a coolant deployed? Is the battery made to expel excess heat or gases? Is the charging or discharging of the battery stopped? The specification does not provide any guidance on these questions.

Based on this analysis, the examiner finds that the limitations are not enabled by the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 2016/0218533) in view of Suzuki et al. (US 2015/0111076), Aoki et al. (US 2014/0141301), and Kojima et al. (US 2017/0033335). 
Regarding claims 1, 5, and 12 Lim teaches a battery module comprising:
a battery cell (10);
a protection circuit module (160) coupled integrally, via welding, to the battery cell via tab coupling portions (110), the protection circuit module having a thermal cut-out element, or temperature cut-out (140) (Figures 4 and 6, [0059], [0071]);
and a connection unit, or external connection terminal (150), which detachably connects to the protection circuit module (160) (Figures 4 and 6, [0074]).

Lim fails to teach a battery management unit detachably connected to the protection circuit module.
Suzuki teaches a battery module including a battery cell (1D), a protection circuit module, or cell monitoring unit (3), and a battery management unit (2) connected to the cell monitoring unit (3) (Figure 2). Suzuki teaches that the battery management unit is an electronic controller for supervising the batteries and managing a state of charge or state of health of the whole battery pack ([0010]).
Aoki teaches a battery management unit, or battery state monitoring unit (60), which manages the battery via microprocessor (Figures 11 and 13, [0150]-[0152]). Aoki teaches that the battery management unit is detachably connected to the battery cells via wiring harnesses (70).
In light of the teachings of Suzuki and Aoki, it would have been obvious to the skilled artisan to provide a battery management unit in the battery module of Lim would be desirable for managing a state of charge or state of health of the whole battery pack such as taught by Suzuki; furthermore, it have been obvious to the skilled artisan to make the battery management unit detachably connected to the battery cell(s), such as suggested Aoki, since the battery management unit would then be easily replaced in the case of failure of the unit, or the unit could be reused for other battery cell(s) in the case of failure of the batteries.

Further regarding claims 1, 5, and 12, Lim in view of Suzuki and Aoki is silent on the connection unit providing current of the battery cell from the protection circuit module to the battery management unit.
Kojima teaches a battery module, or battery pack, including a flexible printed circuit (FPC) and a control circuit board for controlling operations of the mobile device in which the battery pack is housed ([0027]). Kojima teaches that the control circuit board receives power (of which current is a component) from the battery through the flexible printed circuit ([0038]).
The examiner finds that the protection circuit module of the claims is analogous to the flexible printed circuit, and the battery management unit is analogous to the control circuit board of Kojima. While the functions are not taught to be the same by Kojima, the components can be used for the same functions.
It would have been obvious to the skilled artisan to provide power to the battery management unit of Lim in view of Suzuki and Aoki via the protection circuit module and connection unit, such as suggested by Kojima. Such a configuration would simplify the method by which the battery management unit is powered, and ensure that a power source is available. 


With further regard to claim 5, Suzuki teaches a plurality of battery cells (1C), where the cells of Lim in view of Suzuki include the protection circuit modules connected thereto, with a plurality of connection units, or wires, for connecting the cells (1C) to the battery management unit (2) (Figure 2). As is discussed above with regard to claim 1 and the teachings of Aoki, it would have been obvious to make the battery management unit detachably connected to the protection circuit modules of the cells of Lim in view of Suzuki.

With further regard to claims 1, 5, and 12, Aoki teaches a plug, or second harness (76), provided in the battery units via a wire, or cable (74), and socket, or connector (66), provided in the battery management unit (60) (Figure 13, [0113]). 

With further regard to claims 1, 5 and 12, it is seen in Figure 2 of Suzuki that the plurality of protection circuit modules are connected to the battery management module, and that the protection circuit modules are connected to each other. Furthermore, it would have been obvious to the skilled artisan to use the detachable coupling means of Aoki to connect the components of Lim in view of Suzuki in order to ensure that any failed component can be replaced easily.

Further regarding claims 1, 5, and 12, it is noted that Lim teaches that various changes and modifications within the spirit and scope of the disclosure are within the ordinary level of skill in the art ([0103]). With regard to the limitations concerning the location of the plugs or sockets relative to the protection circuit module, the examiner finds that it would have been obvious to the skilled artisan to move parts of the connection unit of Lim in view of Suzuki, Aoki, and Kojima, for example to ensure that the parts were accessible as needed, without modifying the function or operation of the device. It has been held that rearranging parts of an invention involves only routine skill in the art. MPEP 2144.04 VI 

Regarding claims 4 and 8, the battery cell (10) is connected to the protection circuit module (160) via the thermal cut-out unit (140). 
As for claim 9, Lim teaches electrode plates stacked with a separator and provided in a pouch ([0004], [0030]).
With regard to claims 10 and 11, Lim teaches that the battery or batteries are provided in a battery pack ([0015]).

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Suzuki, Aoki, and Kojima as applied to claims 1, 5, and 12 above, and further in view of Ahn et al. (US 2015/0162650).
The teachings of Lim, Suzuki, Aoki, and Kojima as discussed above are incorporated herein.
Lim in view of Suzuki, Aoki, and Kojima teaches the module of claims 1, 5, and 12, but fails to teach that the thermal cut-out transmits a signal to prevent occurrence of an accident due to overheating of the battery cell when a predetermined temperature is sensed indicating the battery cell is overheated.
Ahn teaches a thermal cut-out, or temperature sensor, which sends an electrical signal to control charging/discharging of battery cells in response to a monitored temperature ([0052], [0053], [0060]). The skilled artisan will understand that controlling charging/discharging of battery cells prevents accidents due to overheating.
It would have been obvious to the skilled artisan to include a temperature sensor to generate an electric signal to control charging/discharging of battery cells in the battery of Lim in view of Suzuki, Aoki, and Kojima such as suggested by Ahn in order to prevent accidents due to overheating.


Response to Arguments
Applicant's arguments filed 8/25/22 have been fully considered but they are not persuasive.
On page7 of the Remarks, Applicant argues that the claim amendments overcome the 112 rejection. The examiner finds that the amendments to claims 1, 5, and 12 raise new 112 rejections, and the newly added claims 13-15 simply repeat limitations that were previously rejected under 112. See above.
With regard to Applicant’s arguments on pages 9-11 concerning the relative placement of the plugs or sockets on the protection circuit module, the examiner is not convinced. Specifically, at the bottom of page 9, Appellant states that “there is significance of the longitudinal placement of the plugs or sockets for modularity, ease of replacement, and ease of reconfiguration …” It is unclear whether Applicant is alleging that the placement is somehow critical, and therefore nonobvious, but since there is no data to support criticality, the argument appears simply to be attorney argument not supported by evidence. MPEP 2145 I
The examiner maintains, as discussed above, that simply rearranging parts of an invention, without modifying the function of the invention, is well within the ordinary level of skill in the art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIX ECHELMEYER EGGERDING whose telephone number is (571)272-1101. The examiner can normally be reached 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALIX E EGGERDING/Primary Examiner, Art Unit 1729